PER CURIAM
Defendant appeals a judgment of conviction for eight counts of first-degree encouraging child sexual abuse. ORS 163.684. He raises four assignments of error on appeal. We reject without discussion defendant’s first, second, and third assignments of error and write only to address his fourth assignment, in which he challenges the trial court’s imposition of a $60 “Mandatory State Amt” on Counts 1, 4, and 5. Defendant asserts, and the state concedes, that the trial court lacked authority to impose those $60 assessments. We agree, and accept the state’s concession. See State v. Lindemann, 272 Or App 780, 781, 358 P3d 328, rev den, 358 Or 248 (2015) (accepting state’s concession that the trial court erred in imposing “a $60 ‘mandatory state amount’ for each” count of conviction).
Portions of judgment requiring defendant to pay $60 “Mandatory State Amt” reversed; otherwise affirmed.